Title: To George Washington from Matthew Clarkson, 2 January 1790
From: Clarkson, Matthew
To: Washington, George

 
          
            Sir
            Philadelphia Jan. 2d 1790.
          
          Having formerly acted under your immediate Command as a principal in the department of auditor of accounts to the army; I had the honor to become personally known to you; those services I hope were approved. I still wish to be useful to our common country.
          From the late proceedings of Congress I have been induced to suppose that that honorable body will shortly determine where their permanent residence shall be fixed, and that the appointment of Commissioners for the locating and establishing thereof will be committed to you. The object of this address Sir! is to make a tender of my services in that employment.
          Convinced that the nomination or appointment to offices which you are pleased to make, have suitable qualifications, personal merit and former services for their objects; uninfluenced by the solicitations of friends, I cheerfully rest my application upon that issue as the most honorable.
          Should I be so happy Sir! as to meet your aprobation I will endeavor to do justice to your appointment.
          With every sentiment of reverence and esteem for your public and private charactor, I have the honor to be with the greatest truth Sir Your most obedient and most humb. servt
          
            Matth. Clarkson
          
        